Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

AVID TECHNOLOGY, INC.

This Executive Employment Agreement (this “Agreement”) is entered into as of
January 21, 2008, by and between Avid Technology, Inc., a Delaware corporation
with its principal executive offices at Avid Technology Park, One Park West,
Tewksbury, Massachusetts 01876 (the “Company”), and Kenneth A. Sexton
(“Executive”).

Article 1. Services

1.1.        Service. Commencing on January 21, 2008 (the “Effective Date”) and
throughout the Term (as defined below), Executive shall serve as Chief
Administrative Officer of the Company upon the terms and conditions set forth
below.

1.2.        Duties. During the Term, Executive agrees to perform such executive
duties consistent with his position as may be assigned to him from time to time
by the Board of Directors of the Company (the “Board” or “Board of Directors”)
and the Chief Executive Officer and to devote his full working time and
attention to such duties.

Following the Effective Date, Executive shall be permitted to serve on the board
of directors (and committees thereof) of one company (public or private) with
the prior approval of the Board.

1.3.        No Conflicting Commitments. During the Term, Executive will not
undertake any commitments, engage or have an interest in any outside business
activities or enter into any consulting agreements which, in the good faith
determination of the Chief Executive Officer, conflict with the Company’s
interests or which might reasonably be expected to impair the performance of
Executive’s duties as a full-time employee of the Company. Notwithstanding the
foregoing, Executive may pursue personal interests (including, without
limitation, industry, civic and charitable activities) and attend to his
personal investments, so long as such activities do not interfere with the
performance of his duties hereunder.

Article 2. Term

2.1.        Term. The term of this Agreement (the "Term") shall commence on the
Effective Date and shall expire on January 21, 2011 unless the Term is:

2.1.1      extended pursuant to the provisions of this Section 2.1; or



2.1.2      terminated when the Executive’s employment terminates pursuant to
Section 4.1 hereof;

provided, however, that notwithstanding the foregoing, the Term shall continue
to automatically be extended for periods of one (1) year so long as neither
party provides written notice to the other of its intent to terminate by a date
which is at least one hundred and eighty (180) days prior to the then-current
expiration date of the Agreement, and, provided further that (i) in the event

 

 

--------------------------------------------------------------------------------



that a Change-in-Control of the Company (as defined in Section 4.2.2) should
occur during the 12 months prior to the end of the then-current Term and
Executive is still an employee of the Company at that time, then the Term shall
be deemed to expire on the date that is 12 months after the date of such
Change-in-Control of the Company, (ii) in the event a Potential
Change-in-Control Period (as defined in Section 4.2.6) exists within the 12
months prior to the end of the then-current Term and Executive is still an
employee of the Company as of that date, the Term shall be deemed to expire on
the date that is 12 months after the commencement of such Potential
Change-in-Control Period and (iii) the expiration of the Term shall not
adversely affect Executive’s rights under this Agreement which have accrued
prior to such expiration. For the avoidance of doubt, if a Potential
Change-in-Control Period shall commence in the 12 months prior to the end of the
then-current Term and a Change-in-Control of the Company shall also occur during
such 12 month period, and if Executive is still an employee of the Company on
the date of the Change-in-Control of the Company, the Term shall be deemed to
expire 12 months after the date of such Change-in-Control. Unless the services
of the Executive have terminated prior to or upon the end of the Term in
accordance with the provisions of this Agreement, from and after the end of the
Term, Executive shall be an employee-at-will.

Article 3. Payments

3.1.        Base Compensation. During the Term, the Company shall pay Executive
an annual base salary (the “Base Salary”) of Three Hundred Seventy-Five Thousand
Dollars ($375,000), payable in regular installments in accordance with the
Company’s usual payment practices. The Base Salary shall be reviewed by the
Board of Directors’ Compensation Committee (the “Compensation Committee”) during
the Term.

3.2.        Incentive Payments. Commencing with the Company’s fiscal year ending
December 31, 2008 and thereafter during the remainder of the Term, Executive
shall be eligible to participate in an annual performance bonus plan pursuant to
which he shall be eligible to receive a target annual bonus (the “Annual
Incentive Bonus”) equal to One Hundred percent (100%) of his then Base Salary
for full attainment of his performance objectives (which may include
company-wide objectives), with a maximum annual bonus equal to One Hundred
Thirty-Five percent (135%) of his then Base Salary for extraordinary performance
on all or nearly all of his performance objectives. The total cash compensation
payable to Executive with respect to fiscal year 2008 (excluding any payments
made pursuant to Section 3.6 hereof), including his Annual Incentive Bonus for
2008, shall not exceed Eight Hundred Eighty-One Thousand Two Hundred Fifty
Dollars ($881,250).

The amount of Executive’s Annual Incentive Bonus, if any, shall be based on the
degree to which Executive’s performance objectives for a fiscal year have been
met. Within 45 days after the Effective Date, Executive, the Chief Executive
Officer and the Compensation Committee shall have collectively determined and
established Executive’s performance objectives for fiscal year 2008. Thereafter,
during the Term, Executive’s performance objectives for each fiscal year shall
be collectively established by the Compensation Committee, the Chief Executive
Officer and Executive during Executive’s annual performance review; provided,
that in no event shall the percentages set forth in the first paragraph of this
Section 3.2 to be used in calculating Executive’s Annual Incentive Bonus be
reduced. The Compensation Committee shall determine, for each fiscal year, the
extent to which Executive’s performance objectives for

 

2

 

--------------------------------------------------------------------------------



such fiscal year have been attained and the amount of the Annual Incentive
Bonus, if any, for such fiscal year. Any Annual Incentive Bonus earned by
Executive with respect to a fiscal year shall be paid to him promptly after the
filing of the Company's Annual Report on Form 10-K for such fiscal year but in
no event later than 90 days after the end of such fiscal year. The amount of,
and Executive’s entitlement to receive, the Annual Incentive Bonus for a fiscal
year shall be determined without regard to whether Executive is employed on the
date that such Annual Incentive Bonus is payable.

 

3.3.

Equity Grant.

3.3.1.     Option Grant. Effective as of January 28, 2008 (the “Grant Date”),
pursuant to a stock option agreement, Executive will be awarded an option to
purchase Two Hundred Sixty Thousand (260,000) shares of Avid Technology, Inc.
common stock (the “Stock Option”). The exercise price will be the closing price
of the stock on the Grant Date.

a)     Fifty Thousand (50,000) shares of the Stock Option will vest on a
time-based schedule in equal 6.25% increments every three months ending on the
fourth anniversary of the Grant Date, as long as Executive is employed by the
Company on each such vesting date.

b)     One Hundred Thousand (100,000) shares of the Stock Option will vest on a
performance-based schedule, as follows:

(1)    Fifty Thousand (50,000) shares of the Stock Option will vest at the end
of the first 20 consecutive trading day period following the Grant Date during
which the common stock of the Company, as quoted on Nasdaq (or on such other
exchange as such shares may be traded), trades (without regard to the closing
price) at a price per share of at least $50.84, as adjusted for stock splits and
stock dividends; and

(2)   An additional Fifty Thousand (50,000) shares of the Stock Option will vest
at the end of the first 20 consecutive trading day period following the Grant
Date during which the common stock of the Company, as quoted on Nasdaq (or on
such other exchange as such shares may be traded), trades (without regard to the
closing price) at a price per share of at least $76.26, as adjusted for stock
splits and stock dividends.

c)     One Hundred Ten Thousand (110,000) shares of the Stock Option (the “ROE
Option Shares”) will vest in accordance with the following table, based upon
improvement in the Company’s Return on Equity, or ROE (as defined below), in
calendar year periods, commencing with calendar year 2008. Improvements for each
calendar year shall be measured against a baseline ROE for the 12-month period
ended September 30, 2007 (“Baseline”).

 

3

 

--------------------------------------------------------------------------------



 

ROE Percentage Point
Improvement in
Calendar Year
Compared to Baseline


Percentage of
ROE Option
Shares to Vest

 

 

14%

100%

12%

90%

10%

75%

8%

60%

6%

45%

4%

30%

2%

15%

0%

0%

 

The Board shall make the final determination of ROE and the ROE percentage point
improvement for purposes hereof for each calendar year no later then the 1st day
of March following the end of such calendar year. The determination of ROE shall
be derived upon the Company’s audited financial statements for the applicable
calendar year and the unaudited financial statements for the Baseline period.
The ROE Option Shares, if any, that are not vested at the end of the seventh
calendar year (2014) shall be forfeited.

“Return on Equity” or “ROE” shall be determined using the Company’s non-GAAP net
income as published in an earnings release, adding the provision for income
taxes and subtracting the non-GAAP related tax adjustments for the applicable
period and dividing by the average common stockholder equity during the same
period.

Notwithstanding the foregoing, the ROE Option Shares will vest in full at the
end of the first 20 consecutive trading day period following the Grant Date
during which the common stock of the Company, as quoted on Nasdaq (or on such
other exchange as such shares may be traded), trades (without regard to the
closing price) at a price per share of at least $101.68, as adjusted for stock
splits and stock dividends.

 

3.3.2.     RSU Grant. Effective as of the Grant Date, pursuant to a restricted
stock unit agreement, Executive will be granted Fifty Thousand (50,000)
restricted stock units (the “Restricted Stock Unit Grant”), with each unit
representing the right to receive one share of the Company’s common stock, said
restricted stock units to vest on a time-based schedule in equal 6.25%
increments every three months ending on the fourth anniversary of the Grant
Date, as long as Executive is employed by the Company on each such vesting date.

3.3.3.     Representation Regarding Grant Date. The Company represents and
warrants that the Company will have taken all corporate action necessary to
create legally

 

4

 

--------------------------------------------------------------------------------



binding rights on the part of Executive, as of the Grant Date, to the Stock
Option and the Restricted Stock Unit Grant and that the Grant Date is the grant
date for all purposes, including (without limitation) for purposes of Section
409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”).

3.3.4.     Covenant Regarding Registration. The Company covenants and agrees
that as soon as practicable after the Effective Date, but in any event no later
than March 31, 2008 to register the shares of stock of the Company covered by
the Stock Option and the Restricted Stock Unit Grant under the Securities Act of
1933, as amended, by filing a registration statement on Form S-8, or on such
other form as may be appropriate, and shall use its best efforts to maintain the
effectiveness of such registration statement or statements for so long as the
Stock Option and Restricted Stock Unit Grant are in effect and for so long as
any of the shares of stock covered by the Stock Option and Restricted Stock Unit
Grant remain outstanding.

3.4.        Benefits; Expenses. During the Term, the Company shall provide
Executive and his dependents with medical insurance and such other cash and
noncash benefits, on the same terms and conditions, as amended from time to
time, as are generally made available by the Company to its full-time executive
officers. Executive shall be entitled to four (4) weeks of paid vacation per
year. The Company shall pay, or reimburse Executive for, all business expenses
incurred by Executive which are related to the performance of Executive's
duties, subject to timely submission by Executive of payment or reimbursement
requests and appropriate documentation, in accordance with the Company’s
reimbursement policies.

3.5.        Participation in Equity Incentive Plans. During the Term, in
addition to the Stock Option and Restricted Stock Unit Grant, Executive shall be
entitled to participate in the Company’s stock incentive plans to the extent and
in the manner determined by the Board of Directors in its absolute discretion.

3.6.        Commuting Expense. The Company shall provide Executive a monthly
allowance of Six Thousand Dollars ($6,000) for travel and living expenses (for
which receipts shall not be required) which he incurs between his home in Ohio
and the Company’s headquarters. Additionally, the Company shall provide
Executive with appropriate lodging (hotel or furnished corporate apartment)
acceptable to the Company in the Greater Boston area (the “Lodging Expenses”).
To the extent reimbursement of any Lodging Expenses are includable in the
Executive’s taxable income, the Company will provide for a 40% gross-up to
reimburse Executive for any income taxes associated with such reimbursement. 

Article 4. Termination

4.1.        Termination. Executive’s employment hereunder shall terminate upon
the occurrence of any of the following events:

4.1.1.     Immediately upon the Executive’s death;

4.1.2.     The termination of the Executive’s employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;

 

5

 

--------------------------------------------------------------------------------



4.1.3.     The termination of Executive’s employment by the Company for Cause
(as defined below), to be effective immediately upon delivery of notice thereof;

4.1.4.     The termination of Executive’s employment by the Company, without
Cause and not as a result of Executive’s death or Disability, to be effective 30
days after the Company delivers written notice thereof to the Executive;

4.1.5.      The termination of Executive’s employment by Executive without Good
Reason (as defined below) to be effective 30 days after Executive delivers
written notice thereof from Executive to the Company; or

4.1.6.     The termination of Executive’s employment by Executive with Good
Reason (as defined below), to be effective as set forth below.

 

4.2.

For purposes of this Agreement, the following definitions shall apply:

4.2.1.     “Cause” shall mean (i) Executive’s material failure to perform (other
than by reason of death or illness or other physical or mental incapacity) his
duties and responsibilities as assigned by the Chief Executive Officer or Board
in accordance with Section 1.2 above, which is not remedied after 30 days’
written notice from the Company (if such failure is susceptible to cure), (ii) a
breach of any of the provisions of this Agreement or any other material written
agreement (including the Company’s employee nondisclosure and invention
assignment agreement) between Executive and the Company, which is not cured
after 10 days’ written notice from the Company (if such breach is susceptible to
cure), (iii)  Executive’s material violation of a material Company policy (for
purposes of this clause, the Company’s Conflicts of Interest policy shall be
deemed a material policy), which is not cured after 10 days’ written notice from
the Company (if such violation is susceptible to cure), (iv) fraud, embezzlement
or other material dishonesty with respect to the Company, (v) conviction of a
crime constituting a felony (which shall not include any crime or offense
related to traffic infractions or as a result of vicarious liability) or
conviction of any other crime involving fraud, dishonesty or moral turpitude or
(vi) failing or refusing to cooperate, as reasonably requested in writing by the
Company, in any internal or external investigation of any matter in which the
Company has a material interest (financial or otherwise) in the outcome of the
investigation.

4.2.2.      “Change-in-Control of the Company” shall be deemed to have occurred
only if any of the following events occur:

a)     The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this section, the following acquisitions shall not constitute a

 

6

 

--------------------------------------------------------------------------------



Change of Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition pursuant to a transaction
which satisfies the criteria set forth in clauses (A) and (B) of Section
4.2.2(c); or

b)     Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

c)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the operating assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
40% of, respectively, the then-outstanding shares of common stock (or other
equity interests, in the case of an entity other than a corporation), and the
combined voting power of the then-outstanding voting securities of the
corporation or other entity resulting from such Business Combination (which as
used in this section shall include, without limitation, a corporation or other
entity which as a result of such transaction owns all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (B) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock (or other equity interests, in the case of an entity other than a
corporation) of the corporation or other entity resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation or other entity;

 

7

 

--------------------------------------------------------------------------------



 

provided, however, that as used in Section 4.3 and Article 5, a
“Change-in-Control of the Company” shall be deemed to occur only if any of the
foregoing events occur and such event that occurs is a “change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury Reg.
§ 1.409A-3(i)(5).

 

4.2.3.     “Date of Termination” shall mean the date of Executive’s “separation
from service” with the Company, as determined under Treasury Reg. § 1.409A-1(h).

4.2.4.     “Disability” shall mean Executive’s absence from the full-time
performance of his duties with the Company for more than 180 days during a
365-day period as a result of incapacity due to mental or physical illness, as a
result of which Executive is deemed “disabled” by the institution appointed by
the Company to administer its long-term disability plan (or any successor plan).

4.2.5.     “Good Reason” shall mean any material breach of this Agreement by the
Company and/or the occurrence of any one or more of the following without
Executive’s prior express written consent: (i) a material diminution in
Executive’s authority, duties or responsibility from those in effect as of the
Effective Date; (ii) a material diminution in Executive’s Base Salary as in
effect on the Effective Date or as may be increased from time to time, other
then a reduction which is part of an across-the board proportionate reduction in
the salaries of all senior executives of the Company imposed because the Company
is experiencing financial hardship (provided such reduction is not more than 20%
and does not continue for more than 12 months); (iii) failure by the Company’s
Board to designate the Executive as an “Executive Officer” as such term is
defined in Rule 3b-7 of the Exchange Act; (iv) a material change in Executive’s
office location (it being agreed that as of the Effective Date such office
location shall be deemed to be Tewksbury, Massachusetts); and (v) any material
breach of this Agreement by the Company; provided, however, that a termination
for Good Reason by Executive can occur only if (a) Executive has given the
Company a notice of the existence of a condition giving rise to Good Reason
within 90 days after the initial occurrence of the condition giving rise to Good
Reason and (b) the Company has not cured the condition giving rise to Good
Reason within 30 days after receipt of such notice. A termination for Good
Reason shall occur 30 days after the end of such 30-day cure period.

4.2.6.     A “Potential Change-in-Control Period” shall be deemed to exist (A)
commencing upon the date on which the Company shall have announced that it has
entered into a merger, acquisition or similar agreement, the consummation of
which would result in the occurrence of a Change-in-Control of the Company and
ending on the earlier of (x) the date on which the transaction governed by such
agreement has been consummated or (y) the Company shall have announced that it
has terminated such agreement, or (B) commencing on the date on which any Person
shall publicly announce an intention to take actions which if consummated would
constitute a Change-in-Control of the Company and ending on the earlier of (x)
the date on which such actions have caused the consummation of a
Change-in-Control of the Company or (y) such Person shall publicly announce the
termination of its intentions to take such actions.

4.2.7.     “Pro Ration Percentage” shall mean the amount, expressed as a
percentage, equal to the number of days in the then current fiscal year through
the Date of Termination, divided by 365.

 

8

 

--------------------------------------------------------------------------------



4.2.8.     “Termination Bonus Amount” shall mean the greater of (i) Executive’s
highest Annual Incentive Bonus earned in the two most recent full fiscal years
preceding the Date of Termination, or (ii) One Hundred percent (100%) of
Executive’s Base Salary in effect as of the Date of Termination.

 

4.3.

Adjustments Upon Termination.

4.3.1.     Death or Disability. If during the Term, Executive’s employment with
the Company terminates pursuant to Section 4.1.1 or Section 4.1.2, subject to
Section 4.6, the Company shall pay to Executive or Executive’s heirs, successors
or legal representatives, as the case may be, Executive’s Base Salary in effect
as of the date Executive’s employment with the Company terminates (less, in the
case of a termination of employment as a result of Disability, the amount of any
payments made to the Executive under any long-term disability plan of the
Company). Such payments shall be made over the 12-month period that commences on
the Date of Termination; provided that if termination of employment due to death
or Disability occurs after a Change-in-Control of the Company, the total of such
payments shall be made in a lump sum within 30 days following the Date of
Termination. Notwithstanding any provision to the contrary in any Avid stock
plan, or under the terms of any grant, award agreement or form for exercising
any right under any such plan (including, without limitation, the agreements
evidencing the Stock Option and the Restricted Stock Unit Grant), any stock
options, restricted stock awards, stock appreciation rights or other equity
participation rights held by Executive as of the date of death or Disability
shall become exercisable or vested, as the case may be, with respect to all
time-based awards as to an additional number of shares equal to the number that
would have been exercisable or vested as of the end of the 12-month period
immediately following the date of death or Disability, but all performance-based
vesting awards that have not vested as of such date of death or Disability shall
be forfeited as of such date.

4.3.2.     With Cause or Without Good Reason. If Executive’s employment with the
Company terminates pursuant to Section 4.1.3 or Section 4.1.5, (a) all payments
and benefits provided to Executive under this Agreement shall cease as of the
Date of Termination, except that Executive shall be entitled to any amounts
earned, accrued or owing but not yet paid under Section 3.1 and any benefits due
in accordance with the terms of any applicable benefits plans and programs of
the Company and (b) all vesting of all stock options, restricted stock awards,
stock appreciation rights or other equity participation rights then held by the
Executive shall immediately cease as of the date Executive’s employment with the
Company terminates.

4.3.3.     Without Cause or with Good Reason Other than during a Potential
Change-in-Control Period or After a Change-in-Control of the Company. If
Executive’s employment with the Company terminates pursuant to Section 4.1.4 or
Section 4.1.6, other than during a Potential Change-in-Control period or within
12 months after a Change-in-Control of the Company, subject to Section 4.6:

 

9

 

--------------------------------------------------------------------------------



a)     within 30 days following the Date of Termination, the Company shall pay
Executive in a lump sum in cash the sum of (i) any accrued but unpaid Base
Salary through the Date of Termination plus (ii) the Annual Incentive Bonus for
the fiscal year preceding the fiscal year in which the Date of Termination
occurs, if earned and unpaid, plus (iii) any accrued but unused vacation pay;

b)    the Company shall pay Executive, as severance pay, his Base Salary in
effect as of the Date of Termination, for 12 months after the Date of
Termination (the “Severance Pay Period”);

c)     the Annual Incentive Bonus for the year in which the Date of Termination
occurred, in the amount of Executive’s target award multiplied by the applicable
actual plan payout factor and pro rated by the number of months Executive was
employed by the Company during the year of the Date of Termination; provided,
however that such Annual Incentive Bonus will be paid only if the Company pays
bonuses, on account of the year in which the Date of Termination occurred, to
executives who remain employed with the Company and will be paid in a lump sum
on or about the date on which the Company pays bonuses to executives who remain
employed with the Company;

d)    the Company shall continue to provide Executive benefits in accordance
with Section 3.4 hereof until the earlier of (x) the end of the Severance Pay
Period or (y) the date on which Executive becomes eligible to receive group
medical and dental insurance benefits from another employer that are
substantially equivalent to those provided by the Company as of the Date of
Termination (Executive agrees to notify the Company in writing promptly upon
becoming eligible to receive such group medical and dental insurance from
another employer);

e)     the Company shall provide Executive, at the Company’s sole cost, with
full executive outplacement assistance with an agency selected by Executive (and
reasonably satisfactory to the Company), provided that no outplacement benefits
shall be provided after the end of the second calendar year following the
calendar year in which the Date of Termination occurs;

f)     notwithstanding any provision to the contrary in any Avid stock plan, or
under the terms of any grant, award agreement or form for exercising any right
under any such plan (including, without limitation, the agreements evidencing
the Stock Option and the Restricted Stock Unit Grant), any stock options,
restricted stock awards, stock appreciation rights or other equity participation
rights held by Executive as of the Date of Termination become exercisable or
vested, as the case may be, with respect to all time-based vesting awards as to
an additional number of

 

10

 

--------------------------------------------------------------------------------



shares equal to the number that would have been exercisable or vested as of the
end of the 12-month period immediately following the Date of Termination, but
all performance-based vesting awards that have not vested as of the Date of
Termination shall be forfeited as of such date; and

g)    Executive shall be entitled to exercise any such options or other awards
or equity participation rights until 12 months after the Date of Termination,
but all performance-based vesting awards that have not, as of such date, vested
shall be forfeited as of such date. No other payments or benefits shall be due
under this Agreement to Executive, but Executive shall be entitled to any
benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.

 

4.3.4.     Without Cause or with Good Reason After a Change-in-Control of the
Company. If, within 12 months after a Change-in-Control of the Company,
Executive shall terminate Executive’s employment pursuant to Section 4.1.6 or
the Company shall terminate Executive’s employment pursuant to Section 4.1.4,
then in any such event, subject to Section 4.6:

a)     The Company shall pay Executive as severance pay (without regard to the
provisions of any benefit plan) in a lump sum in cash no more than 30 days
following the Date of Termination, the following amounts:

 

(i)

the sum of (A) Executive’s accrued but unpaid Base Salary through the Date of
Termination, plus (B) the Annual Incentive Bonus for the fiscal year preceding
the fiscal year in which the Date of Termination occurs, if earned and unpaid,
(C) the product of (x) Executive’s Termination Bonus Amount, and (y) the Pro
Ration Percentage, plus (D) any accrued but unused vacation pay; and

 

(ii)

the amount equal to one and a half (1.5) times the sum of (i) Executive’s Base
Salary in effect as of the Date of Termination, plus (ii) Executive’s
Termination Bonus Amount.

b)    if Executive is eligible to receive and elects to continue receiving any
group medical and dental insurance coverage under COBRA, the Company shall
reimburse the monthly COBRA premium (on a fully grossed up basis, if such
reimbursement is taxable to Executive) in an amount equal to the portion of such
premium that the Company pays on behalf of active and similarly situated
employees receiving the same type of coverage until the earlier of (x) the date
that is 18 months after the Date of Termination or (y) the date on which
Executive becomes eligible to receive group medical and dental insurance
benefits from another employer that are substantially equivalent (including,
without limitation, equivalent as to benefits, premiums and co-pay amounts) to
those provided

 

11

 

--------------------------------------------------------------------------------



by the Company as of the Date of Termination (Executive agrees to notify the
Company in writing promptly upon becoming eligible to receive such group medical
and dental insurance from another employer);

c)     Notwithstanding anything to the contrary in the applicable stock option
or restricted stock unit agreement (including, without limitation, the
agreements evidencing the Stock Option and the Restricted Stock Unit Grant), the
exercisability of all outstanding stock options, restricted stock awards, stock
appreciation rights and other equity participation rights (including the right
to receive restricted stock pursuant to the Restricted Stock Unit Grant or other
instrument) then held by Executive with respect to the common stock of the
Company (or securities exchanged for such common stock in connection with the
Change-in-Control of the Company) shall accelerate in full and Executive shall
be entitled to exercise any such options or other awards or equity appreciation
rights until 18 months after the Date of Termination; and

d)    The Company shall provide Executive, at the Company’s sole cost, with full
executive outplacement assistance with an agency selected by Executive (and
reasonably satisfactory to the Company), provided that no outplacement benefits
shall be provided after the end of the second calendar year following the
calendar year in which Date of Termination occurs.

4.3.5.     Without Cause or with Good Reason During a Potential
Change-in-Control Period. If, during the existence of a Potential
Change-in-Control Period, Executive shall terminate Executive’s employment
pursuant to Section 4.1.6 or the Company shall terminate Executive’s employment
pursuant to Section 4.1.4, then in any such event, subject to Section 4.6,
Executive shall receive the payments, benefits and rights set forth in Sections
4.3.4, except that any amounts payable pursuant to Section 4.3.4(a)(ii) shall be
paid over the 18-month period that commences on the Date of Termination, if such
date occurs more than 30 days prior to the Change-in-Control of the Company that
is the subject of the Potential Change-in-Control Period; otherwise, such amount
shall be paid in a lump sum on the date that such Change-in-Control of the
Company occurs. Notwithstanding the foregoing, if the Change-in-Control of the
Company (that is the subject of the Potential Change-in-Control Period) occurs
more than 30 days after the Date of Termination, and payments of the amount
payable pursuant to Section 4.3.4(a)(ii) have begun over an 18-month period,
pursuant to the preceding sentence, the balance of the amount payable pursuant
to Section 4.3.4(a)(ii) shall be paid to Executive in a lump sum on the date
such Change-in-Control of the Company occurs.

 

4.4.

Gross-Up for Excess Parachute Payments.

4.4.1.     In the event of a Change-in-Control of the Company, or other event
constituting a change in the ownership or effective control of the Company or
ownership of a substantial portion of the assets of the Company described in
Section 280G(b)(2)(A)(i) of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), the Company, at its sole expense, shall cause its independent
auditors promptly to review all payments, accelerations, distributions

 

12

 

--------------------------------------------------------------------------------



and benefits that have been made to or provided to, and are to be made, or may
be made, to or provided to Executive under this Agreement, and any other
agreement or plan benefiting Executive (collectively the “Original Payments”),
to determine the applicability of Section 4999 of the Code to Executive in
connection with such event (other than under this section). If the Company’s
independent auditors determine that the Original Payments are subject to excise
taxes under Section 4999 of the Code (the “Excise Tax”), then an additional
amount shall be paid to Executive (the “Gross-Up Amount”) such that the net
proceeds of the Gross-Up Amount to Executive, after deduction of the Excise Tax
(including interest and penalties) upon the Gross-Up Amount and after deductions
for income and employment taxes attributable to the Gross-Up Amount, shall be
equal to the Excise Tax on the Original Payments. The Company’s independent
auditors will perform the calculations in conformity with the foregoing
provisions and will provide Executive with a copy of their calculations. The
intent of the parties is that the Company shall be solely responsible for, and
shall pay, any Excise Tax on the Original Payment(s) and Gross-Up Amount and any
income and employment taxes (including, without limitation, other penalties and
interest on such income and employment taxes) imposed on any Gross-Up Amount
payable hereunder. If no determination by the Company's independent auditors is
made prior to the time Executive is required to file a tax return reflecting
Excise Taxes on any portion of the Original Payment(s), Executive will be
entitled to receive a Gross-Up Amount calculated on the basis of the Excise Tax
that Executive reports in such tax return within 30 days after the filing of
such tax return. Executive agrees that, for the purposes of the foregoing
sentence, Executive is not required to file a tax return until Executive has
obtained the maximum number and length of filing extensions available, and
Executive shall have provided a copy of the relevant portions of such tax return
to the Company not less than 10 days prior to filing such tax return.

4.4.2.     If any tax authority finally determines that a greater Excise Tax
should be imposed upon the Original Payments or the Gross-Up Amount than is
determined by the Company’s independent auditors or reflected in Executive’s tax
returns, Executive shall be entitled to receive an additional Gross-Up Amount
calculated on the basis of the additional amount of Excise Tax determined to be
payable by such tax authority (including related penalties and interest) from
the Company within 30 days after such determination. Executive shall cooperate
with the Company as it may reasonably request to permit the Company (at its sole
expense) to contest the determination of such taxing authority to minimize the
amount payable under this Section 4.4. If any tax authority finally determines
the Excise Tax payable by Executive to be less than the amount taken into
account hereunder in calculating the Gross-Up Amount, Executive shall repay the
Company, within 30 days after Executive’s receipt of a tax refund resulting from
that determination, to the extent of such refund, the portion of the Gross-Up
Amount attributable to such reduction (including the refunded portion of
Gross-Up Amount attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on the Gross-Up Amount being repaid, less
any additional income tax resulting from receipt of such refund).

 

4.5.

Section 409A.

4.5.1.     Payments to Executive under this Article 4 shall be bifurcated into
two portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified

 

13

 

--------------------------------------------------------------------------------



deferred compensation. Payments hereunder shall first be made from the portion,
if any, that does not consist of nonqualified deferred compensation until it is
exhausted and then shall be made from the portion that does constitute
nonqualified deferred compensation. However, if Executive is a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of the Code, to the extent
required by Section 409A of the Code, the commencement of the delivery of any
such payments that constitute nonqualified deferred compensation will be delayed
to the date that is six months and one day after Executive’s Date of Termination
(the “Earliest Payment Date”). Any payments that are delayed pursuant to the
preceding sentence shall be paid on the Earliest Payment Date. The determination
of whether, and the extent to which, any of the payments to be made to Executive
hereunder are nonqualified deferred compensation shall be made after the
application of all applicable exclusions under Treasury Reg. § 1.409A-1(b)(9).
Any payments that are intended to qualify for the exclusion for separation pay
due to involuntary separation from service set forth in Treasury Reg. §
1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of Executive following the taxable year of Executive in which the
Date of Termination occurs.

4.5.2.     The parties acknowledge and agree that the interpretation of Section
409A of the Code and its application to the terms of this Agreement is uncertain
and may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. If, however, any such
benefit or payment is deemed to not comply with Section 409A of the Code, the
Company and Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereof) so that either (i) Section 409A of the Code will not
apply or (ii) compliance with Section 409A of the Code will be achieved;
provided, however, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A; and
provided, further, that payments or other benefits that occur as a result of the
application of this section shall themselves comply with Section 409A of the
Code.

4.6.        General Release. In order to be eligible to receive any of the
salary or benefits under Article 4 hereof, Executive (or his personal
representative, if applicable) shall be required to execute and deliver to the
Company (without subsequent revocation) a general release of claims against the
Company, excluding any claims concerning the Company’s obligations under this
Agreement in a form provided by and reasonably satisfactory to the Company which
shall contain a release of claims by Executive substantially in the form
attached hereto as Exhibit A, and shall be required to sign such other
agreements as executive employees of the Company are generally required to sign
if Executive shall not have already done so. The Company shall have no other
liability or obligation under this Agreement to Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through Executive.

Article 5. Non-Competition and Non-Solicitation

5.1.        Non-Competition and Non-Solicitation. Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
accordingly agrees that while

 

14

 

--------------------------------------------------------------------------------



Executive is employed by the Company and for a period of the longer of (a) one
year after the Date of Termination, in the case of a termination other than
within 12 months after a Change-in-Control of the Company, (b) 18 months after
the Date of Termination in the case of a termination within 12 months after a
Change-in-Control of the Company:

5.1.1.     Executive will not perform services for or own an interest in (except
for investments of not more than five percent (5%) of the total outstanding
shares or other equity interests of a company or entity in which Executive does
not actively participate in management) any firm, person or other entity that
competes in any geographic area with the Company in the business of the
development, manufacture, promotion, distribution or sale of professional or
consumer film, video or audio production tools, including, but not limited to,
editing, special effects, 3D, animation, live sound, broadcast or newsroom
products or systems, content-creation tools, media storage or other business or
services in which the Company is engaged or plans (as evidenced by consideration
by the Company’s executive staff or by the Board) to engage at the time
Executive’s employment with the Company terminates.

5.1.2.     Executive will not directly or indirectly assist others in engaging
in any of the activities in which Executive is prohibited to engage by
Section 5.1.1.

5.1.3.     Executive will not directly or indirectly either alone or in
association with others (a) solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any employee of the Company to
leave the employ of the Company, or (b) solicit for employment, hire or engage
as an independent contractor, or permit any organization directly or indirectly
controlled by Executive to solicit for employment, hire or engage as an
independent contractor, any natural person who was employed by the Company at
any time; provided that this section (i) shall not apply to the solicitation,
hiring or engagement of any individual whose employment with the Company has
been terminated for a period of one year or longer or whose engagement to the
Company as an independent contractor has been terminated for a period of six
months or longer and (ii) shall not apply to the solicitation, hiring or
engagement of any individual arising from such individual’s affirmative response
to a general recruitment effort carried out through a public solicitation or a
general solicitation.

5.1.4.     Executive will not directly or indirectly either alone or in
association with others solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any current or future customer or
supplier of the Company to cease doing business in whole or in part with the
Company or otherwise adversely modify his, her or its business relationship with
the Company.

5.2.        Reasonableness of Restrictions. It is expressly understood and
agreed that (a) although Executive and the Company consider the restrictions
contained in this Article 5 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Article 5 is unenforceable, such restriction
shall not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may judicially determine or indicate to be enforceable and
(b) if any restriction contained in this Agreement is determined to be
unenforceable and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

15

 

--------------------------------------------------------------------------------



5.3.        Remedies for Breach. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 5 would be inadequate and, in recognition of this
fact, Executive expressly agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining orders, temporary or permanent injunctions or any other
equitable remedy which may then be available. In addition, in the event of a
breach of Article 5 which is not remedied after 10 days’ written notice from the
Company (if such breach is susceptible to cure), whether or not Executive is
employed by the Company, the Company shall cease to have any obligations to make
payments to Executive under this Agreement (except for payments, if any, earned
prior to such breach).

Article 6. Miscellaneous

6.1.        Indemnification. Executive shall be entitled to indemnification as
set forth in Article Eleventh of the Company’s Certificate of Incorporation, a
copy of which has been provided to Executive. Following termination of this
Agreement for any reason, the Company shall continue to indemnify Executive
against all claims related to actions arising prior to the termination of
Executive’s employment to the fullest extent permitted by law. A directors’ and
officers’ liability insurance policy (or policies) shall be kept in place,
during the Term of this Agreement and thereafter until at least the fourth
anniversary of the date the Agreement is terminated for any reason, providing
coverage to Executive that is no less favorable to him in any respect
(including, without limitation, with respect to scope, exclusions, amounts and
deductibles) than the coverage then being provided to any other present or
former officer or director of the Company.

6.2.        Counsel Fees. The Company shall pay to the Executive reimbursement
for all legal fees and expenses incurred by Executive in disputing in good faith
any issue hereunder relating to the termination of the Executive’s employment,
in seeking in good faith to obtain or enforce any benefit or right provided by
this Agreement or in connection with review of determinations made under Section
4.4, and any tax audit or proceeding to the extent attributable to the potential
application of Section 4999 or Section 409A of the Code to any payment or
benefit provided by the Company to Executive. Such reimbursement payments shall
be made within 15 days after delivery of the Executive’s written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.

6.3.        No Mitigation. The Company agrees that, except as specifically set
forth in Section 4.3.3(d) and Section 4.3.4(b) regarding COBRA premium
reimbursement, (i) if Executive's employment is terminated during the term of
this agreement, Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to Executive by the Company and (ii)
the amount of any payment provided hereunder shall not be reduced by any
compensation earned by Executive.

6.4.        Obligation of Successors. Any successor to substantially all of the
Company’s assets and business, whether by merger, consolidation, purchase of
assets or otherwise, shall succeed to the rights and obligations of the Company
hereunder. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to substantially all of

 

16

 

--------------------------------------------------------------------------------



its assets and business or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

6.5.        Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given (i) when delivered in person, (ii) on the
third business day after mailing by registered or certified mail, postage
prepaid, (iii) on the next business day after delivery to an air courier for
next day delivery, paid by the sender, or (iv) when sent by telecopy or
facsimile transmission during normal business hours (9:00 a.m. to 5:00 p.m.)
where the recipient is located (or if sent after such hours, as of commencement
of the next business day), followed within 24 hours by notification pursuant to
any of the foregoing methods of delivery, in all cases addressed to the other
party hereto as follows:

 

(a)

If to the Company:

Avid Technology, Inc.

Avid Technology Park

One Park West

Tewksbury, MA 01876

Attention: General Counsel

Facsimile: (978) 548-4639

 

 

(b)

If to Executive:

Kenneth A. Sexton

520 Bristol Dr.

Aurora, OH  44202

 

or at such other address or addresses as either party shall designate to the
other in accordance with this section.

6.6.        Survival. The respective rights and obligations of the parties under
this Agreement shall survive any termination of Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.
Notwithstanding the termination of this Agreement or Executive’s services
hereunder for any reason, Article 5 shall survive any such termination.

6.7.        Complete Agreement; Amendments. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any and all prior agreements between the parties with respect to
the subject matter hereof. This Agreement may not be modified or amended except
upon written amendment approved by the Compensation Committee, and executed by a
duly authorized officer of the Company and by Executive. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any time prior or subsequent time. Notwithstanding
the foregoing, the Company may unilaterally modify or amend this Agreement if
such modification or amendment is approved by

 

17

 

--------------------------------------------------------------------------------



the Compensation Committee and made to all other executive employment agreements
entered into between the Company and its then-current executive officers.

6.8.        Applicable Law. This Agreement shall be interpreted in accordance
with the laws of the Commonwealth of Massachusetts (without reference to the
conflicts of laws provisions thereof) and the parties hereby submit to the
jurisdiction of the courts of that state.

6.9.        Waiver of Jury Trial. Executive hereby irrevocably waives any right
to a trial by jury in any action, suit, or other legal proceeding arising under
or relating to any provision of this Agreement.

6.10.      Severability. If any non-material provision of this Agreement shall
be held invalid or unenforceable, it shall be deemed to be deleted or qualified
so as to be enforceable or valid to the maximum extent permitted by law, and the
remaining provisions shall continue in full force and effect.

6.11.      Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assignable or delegatable in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives. If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there be no such designee, to Executive’s
estate.

6.12.      Captions. Captions of sections have been added only for convenience
and shall not be deemed to be a part of this Agreement.

6.13.      Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

6.14.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one in the same instrument.

6.15       Further Assurances. Each party hereto agrees to furnish and execute
such additional forms and documents, and to take such further action, as shall
be reasonable and customarily required in connection with the performance of
this Agreement or the payment of benefits hereunder.

 

18

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

Avid Technology, Inc.

 

 

By: /s/ Gary G. Greenfield  

 

Name:  Gary G. Greenfield



 

Title:  Chairman and Chief Executive Officer



 

 

 

/s/ Kenneth A. Sexton  

 

Kenneth A. Sexton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Executive Employment Agreement

Between Kenneth A. Sexton and Avid Technology, Inc.

 

19

 

--------------------------------------------------------------------------------



Exhibit A

Release provision pursuant to Section 4.6 of the Executive Employment Agreement
 

 

In consideration of the severance benefits, which the Executive acknowledges he
would not otherwise be entitled to receive, the Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its officers, directors, stockholders, corporate affiliates, subsidiaries,
parent companies, agents and employees (each in their individual and corporate
capacities), all employee benefit plans and plan fiduciaries (hereinafter, the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature which the Executive ever
had or now has against any or all of the Released Parties, including but not
limited to any and all claims arising out of the Executive’s employment with
and/or separation from the Company, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C., §
12101 et seq., the Equal Pay Act of 1963, 29 U.S.C. § 206(d), the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Massachusetts Fair Employment
Practices Act, M.G.L. c.151B, §1 et seq., and any and all other similar
applicable federal and state statutes, all as amended; all claims arising out of
Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002, 18
U.S.C. § 1681 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
et seq., and the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§2101 et seq., all as amended; all claims under the Massachusetts Civil Rights
Act, M.G.L. c.12 §§11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93
§102 and M.G.L. c.214, §1C, the Massachusetts Labor and Industries Act, M.G.L.
c. 149, §1 et seq., the Massachusetts Privacy Act, M.G.L. c.214, §1B and the
Massachusetts Maternity Leave Act , M.G.L. c. 149, §105(d), all as amended; all
common law claims including, but not limited to, actions in tort, defamation and
breach of contract; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, including but not limited to claims to stock
or stock options; and any claim or damage arising out of the Executive’s
employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents the Executive from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that the Executive acknowledges that he may not be able
to recover any monetary benefits in connection with any such claim, charge or
proceeding), and provided further, however, that nothing herein is intended to
be construed as releasing the Company from any obligation set forth in this
Agreement.

 

The Executive acknowledges that he has been given at least twenty-one (21) days
to consider this Agreement and that the Company advised him to consult with any
attorney of his own choosing prior to signing this Agreement. The Executive
further acknowledges that he may revoke this Agreement for a period of seven (7)
days after the execution of this Agreement, and the Agreement shall not be
effective or enforceable until the expiration of this seven (7) day

 

20

 

--------------------------------------------------------------------------------



revocation period. The Executive understands and agrees that by entering into
this Agreement he is waiving any and all rights or claims he might have under
the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that he has received consideration beyond that to
which he was previously entitled.

 

21

 

 